Citation Nr: 1619275	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-49 665	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in August 2014 at which time the claims were remanded for VA treatment records and for the purpose of obtaining a medical opinion.  The case now returns for final appellate review.

The Board notes that additional evidence has been received since the February 2015 supplemental statement of the case.  However, in February 2015, the Veteran's representative provided a waiver of the RO's initial consideration of that evidence. See 38 C.F.R. § 20.1304(c) (2015).

As a final preliminary matter, the Board notes that this case was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A left ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service; and such was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under VCAA.  Specifically, a March 2008 letter was sent prior to the initial unfavorable decision issued in July 2008.  The March 2008 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, VA treatment records, private treatment records, and records associated with his award of Social Security Administration (SSA) disability benefits have been obtained.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate the claims.

Additionally, the Veteran was afforded a VA examination in December 2014, pursuant to the Board's August 2014 remand, in order to determine the nature and etiology of his claimed left knee and left ankle disorders.  The Board found the prior December 2012 VA examination inadequate, and determined a new VA examination and opinion was required.  Here, the Board finds that the December 2014 VA examination and opinion contained therein are adequate to decide the issues on appeal.

The December 2014 VA examiner's report considered the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to, the records reviewed.  The examiner offered a conclusion with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran's representative submitted an appellate brief in March 2016.  The representative challenged the December 2014 VA examination because the examiner was not an orthopedic specialist.  She noted that the examiner is a cardiovascular physician, and therefore, the Veteran was not given an adequate examination concerning his disabilities due to the specialty of the physician.

The Board acknowledges the representative's appellate brief and its arguments, however, declines to order another VA examination because the Board finds the December 2014 VA examination to be adequate.  The original remand instruction was to "schedule the Veteran for a VA orthopedic examination(s) with an appropriate medical professional."  The Board did not require a particular specialty of physician, simply an orthopedic examination.  The Board is unpersuaded that the sheer identification of the physician's specialty renders her incompetent to formulate a probative opinion as to the likely etiology of the Veteran's left knee and ankle disorders.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 
§ 3.159(a)(1)).  The representative also indicated the rationale provided "appears to be a copy/paste for both knee and ankle."  The Board finds there is adequate, separate discussion of both conditions in the December 2014 examiner's rationale.  Furthermore, the representative has not noted any other specific findings (or absence of findings) that were inaccurate or insufficient to suggest that the examination or opinion was inadequate. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Thus, the Board finds a remand is not required.

As indicated previously, the Board remanded the issues in August 2014 to obtain any outstanding VA treatment records and to provide a VA examination so as to determine the nature and etiology of the Veteran's left knee and ankle disorders.  Thereafter, updated VA treatment records were obtained and, as discussed in the preceding paragraph, he underwent a VA examination in December 2014.  

Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left Knee Disorder

The Veteran contends that he injured his left knee in service and has had problems since.  In the December 2009 substantive appeal, the Veteran indicated the VA did not take into consideration his prior statements from October 2009 related to injuring his left knee in service.  The Veteran also reported that in March 1973 his left knee started swelling and it gave out at work, leading to a May 1975 surgery.  He indicated he has had continuing problems with his left knee since March 30, 1966, when he injured it in service.

A VA treatment record from November 2007 shows a diagnosis of left knee arthritis, status post likely total meniscectomy.  The December 2014 VA examiner also diagnosed the Veteran with left knee osteoarthritis and a prior left meniscal tear from 1975.  Thus, the Board finds the Veteran has a current diagnosis of a left knee disorder.  The Board next reviews the evidence to determine if the left knee condition was incurred in service and if there is a nexus between the incurrence and the current disability.

Service treatment records show that in March 1966, the Veteran's left knee was kicked while practicing Judo, causing him pain.  His left patella tendon was found to be moderately swollen.  There is no further left knee treatment in the service treatment records and the August 1966 separation examination shows a normal left knee.  Additionally, there is no mention of the condition by the Veteran in the August 1966 report of medical history.

Post-service private treatment records submitted by the Veteran indicate he suffered a torn meniscus in September 1973.  In a July 1975 private treatment record, the Veteran reported to the examiner that he injured his left medial meniscus in September 1973 and he underwent surgery May 1975.  In an August 1975 private treatment record, the Veteran similarly reported injuring his left medial meniscus in September 1973.

A March 2003 VA treatment record noted the first diagnosis of degenerative arthritis and indicated the Veteran had surgery previously on the left knee because of osteoarthritis, and continued to have problems with it.  Additionally, a November 2007 VA treatment record similarly indicated left knee arthritis and noted that the Veteran underwent a prior open medial meniscectomy.

The Veteran was afforded a VA examination in December 2012.  The examiner diagnosed the Veteran with degenerative arthrosis of the left knee.  With regard to etiology, the examiner stated that only one injury to the Veteran's left knee was noted in service, March 1966, with no follow-up visit or complaints, including the separation examination.  He indicated the Veteran's knee conditions are bilateral and fairly extensive, and no single insult 45 years prior could have caused the disorders of this severity, to a single knee.

As mentioned previously, the Board found the December 2012 VA examination inadequate.  The Board noted in the August 2014 remand, that the Veteran provides a competent account of frequent and recurrent knee symptomatology after separation and the record contains competent medical evidence that he underwent surgical intervention shortly after separation.  Thus, the Board directed the RO to schedule the Veteran for a new VA examination.

Thereafter, the Veteran underwent a VA examination in December 2014.  The examiner diagnosed left knee osteoarthritis, left knee meniscal tear from 1975 and that the Veteran is in constant pain.  She indicated the Veteran had a March 1966 injury in service.  She reported the service treatment records thereafter show no residuals, and the separation examination shows no left knee condition.  The examiner found that records from the 1975 left knee surgery indicate a 1973 left knee injury and the Veteran reports other knee injuries between 1966 and the left knee surgery in 1975.  The examiner further stated the Veteran's current left knee condition is more likely than not related to the 1973 knee trauma and 1975 surgery, as well as age and use over the prior 39 years.

After a careful review, the Board finds that service connection for the Veteran's left knee disorder is not warranted.

As an initial matter, the Board notes that there is no indication that left knee arthritis manifested during service or during the first post-service year.  The earliest mention of arthritis is March 2003, more than 35 years after service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by a definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran had a left medial meniscus surgery in May 1975, however, the evidence supports this procedure is not related to the Veteran's service injury from March 1966.  The surgery is instead related to a September 1973 injury, as indicated by the Veteran in the July 1975 and August 1975 private treatment records.

Here, the Veteran has provided lay contentions to the effect of chronicity and continuity of knee symptoms in and since service.  In the December 2009 substantive appeal, the Veteran indicates he had continuing problems with his left knee since service.  Additionally, a December 2009 statement from the Veteran's wife indicates she married him in October 1968 and that his left knee bothered him since before they were married.  She reported the Veteran had continual knee swelling between October 1968 and March 1973 and that he would continue to work despite the discomfort.  This lay evidence supports chronicity of the Veteran's left knee symptoms since service.  However, the preponderance of the evidence is against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter.

The Board notes that the service treatment records show a one-time treatment after an injury for a painful knee and moderately swollen patella tendon.  There was no follow-up care or mention of the left knee in the August 1966 separation examination report or in the Veteran's report of medical history.  Thereafter, no evidence was submitted related to the Veteran's knee, until July and August 1975 reports, in which the Veteran reported a September 1973 injury.  Subsequently, there is no treatment for the Veteran's left knee or diagnosis of arthritis until a March 2003 VA treatment record.

Thus, in light of more probative and credible evidence to the contrary, in the form of service treatment records and post-service clinical records, the Veteran's assertions regarding continuity of symptomatology are not found credible, and service connection on the basis of a "chronic" disease listed under 38 C.F.R. 
§ 3.309(a) may not be granted. See Walker, supra.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for arthritis as a chronic disease is not warranted in this case. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.309; Walker, supra.

Furthermore, with respect to the theory of direct service connection, the most probative evidence of record does not establish that the Veteran's current left knee disorder is etiologically or causally associated with service.

Specifically, the December 2014 VA examination report indicated the Veteran had only one left knee injury in service, and the service treatment records thereafter show no residuals, including the separation examination.  She further found the Veteran's May 1975 left knee surgery was related to a September 1973 injury.  She noted the Veteran's current left knee condition is more likely than not related to the 1973 knee trauma and 1975 surgery, as well as age and use over the prior 39 years, not to his active service.

The Board accords great probative weight to the December 2014 VA examiner's opinion.  In reaching her conclusion, the December 2014 VA examiner considered the Veteran's lay and clinical history, to include service and post-service records and examination results.  Accordingly, this evidence is considered both competent and highly probative.  Therefore, the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value. See Nieves-Rodriguez, supra; Stefl, supra.  In addition, the Veteran has not provided any competent evidence to rebut this opinion or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board notes the Veteran is competent, even as a layperson, to describe in-service injuries and having experienced knee symptoms since his discharge from service, i.e., a continuity of symptomatology, although such accounts are found to lack substantiation in this case. 38 C.F.R. § 3.303(b); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

However, the Veteran is not capable as a layperson in offering an opinion regarding the etiology of his claimed left knee disorder.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The question of etiology of left knee arthritis in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's current left knee disorder was not present during military service, and is not shown by the probative evidence to be etiologically or causally related to his military service, or to have been manifested by arthritis to a compensable degree within one year from his service discharge. 

For the foregoing reasons, the Board finds that the service connection claim for a left knee disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Ankle Disorder

The Veteran is also seeking service connection for a left ankle disorder.  He claims in the September 2008 notice of disagreement that his left ankle condition is secondarily related to his left knee condition.

As mentioned previously, secondary service connection can be granted if a service-connected disability causes or aggravates an additional disability.  38 C.F.R. 
§ 3.310.  Here, service connection for a left knee condition is denied.  Therefore, even assuming that a nexus between the left knee and left ankle can be established, secondary service connection cannot be awarded for the left ankle.  If the primary condition is not service-connected, those disabilities flowing from it also cannot be.

The Board has considered alternative theories of entitlement.  The Board notes that the Veteran does not allege, nor does the record reflect, that direct service connection for a left ankle disorder is warranted.

A March 2007 VA treatment record diagnosed the Veteran with current peroneal tendonitis of the left ankle.  The record indicated an MRI showed an anterior substance degenerative tear within the peroneus brevis tendon, and x-rays showed mild arthritis changes.  While the Board finds the Veteran has a current left ankle disability, his claim does not satisfy the in-service incurrence criteria for service connection.

The Veteran's service treatment records are silent for complaints, treatment or diagnosis of a left ankle condition.  The first complaint related to his left ankle was a December 2006 VA treatment record, in which the Veteran indicated his left ankle occasionally swells chronically since the early 1970's.  Further, under 38 C.F.R. 
§ 3.309(a) there is no evidence that the current left ankle arthritis was manifested within one year of discharge from service or is otherwise related to service.

In sum, service connection for a left ankle disorder, claimed as secondary to the left knee disorder, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


